

Exhibit 10.1
 


 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
Amendment to Employment Agreement (this “Amendment”), by and between Hudson
Highland Group, Inc. (the “Company”) and Manuel Marquez Dorsch (the
“Executive”), dated May 23, 2011.
 
WHEREAS, the Company and the Executive desire to amend the Hudson Highland Group
CEO Employment Agreement, dated March 7, 2011 (the “Agreement”), by and between
the Company and the Executive.
 
NOW, THEREFORE, in consideration of the conditions and mutual covenants
contained in this Amendment and the Agreement, the parties agree as follows:
 
1.           Section 6(c) of the Agreement is deleted in its entirety and
replaced with the following:
 
The Company will reimburse the travel expenses for the Executive and the
Executive’s spouse for their first trip to New York.  The Company will also
provide the Executive an allowance for the Executive, his spouse and his three
children to travel between New York and Madrid, Spain twice each year during the
Term based on the reasonable estimate of business class airfare no more than 60
days in advance of such travel.
 
2.           Except as expressly set forth in this Amendment, the Agreement
shall remain in full force and effect and this Amendment shall not otherwise
modify or amend any of the terms, conditions, obligations or agreements
contained in the Agreement.
 
3.           Notwithstanding principles of conflicts of law of any jurisdiction
to the contrary, all terms and provisions to this Amendment are to be construed
and governed by the laws of the State of New York without regard to the laws of
any other jurisdiction in which the Executive resides or performs any duties.
 
4.           This Amendment may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
[Rest of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment.
 
 

     
Hudson Highland Group, Inc.
       
/s/ Manuel Marquez Dorsch
 
By:
/s/ Margaretta R. Noonan
Signature of Executive
   
Signature of Authorized Representative
               
Manuel Marquez Dorsch
 
Its:
Senior Human Resources Officer
Print Name
   
Title of Representative




 
2

--------------------------------------------------------------------------------

 
